Exhibit 10.16

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”) dated as of January 31, 2019 to the
Credit Agreement referenced below is by and among GRAND CANYON EDUCATION, INC.,
a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of January 22, 2019 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.

2.          Amendment.  Subject to the terms and conditions herein, the Credit
Agreement is hereby amended as follows:  in  Section 2.16(a) the reference to
“$50,000,000” is amended to read “$75,000,000”.

3.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon receipt by the Administrative Agent of executed
counterparts of this Amendment properly executed by a Responsible Officer of the
Borrower, the Guarantor,  the Required Lenders and the Administrative Agent.

4.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including all such references in the representations and
warranties in the Credit Agreement and the other Loan Documents) shall be deemed
to include this Amendment.

5.          Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
does not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

6.          Reaffirmation of Security Interests.  Each Loan Party (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment does not in any manner impair
or otherwise adversely affect any of the Liens granted in or pursuant to the
Loan Documents.







--------------------------------------------------------------------------------

 



7.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

8.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by fax transmission or e-mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

9.          Governing Law.  This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.

[SIGNATURE PAGES FOLLOW]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

 

 

BORROWER:

GRAND CANYON EDUCATION, INC., a Delaware corporation

 

 

 

By:

/s/ Daniel E. Bachus

 

 

Name:

Daniel E. Bachus

 

Title:

Chief Financial Officer

 

 

GUARANTOR:

ORBIS EDUCATION SERVICES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Daniel E. Bachus

 

 

Name:

Daniel E. Bachus

 

Title:

Treasurer and Secretary

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Linda Lov

 

 

Name:

Linda Lov

 

Title:

Assistant Vice President

 

 

LENDERS:

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Alain Pelanne

 

 

Name:

Alain Pelanne

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Douglas Jorgensen

 

 

Name:

Douglas Jorgensen

 

Title:

Senior Vice President

 

 

 

BOKF, NA d/b/a BANK OF ARIZONA

 

 

 

By:

/s/ Christine A. Nowaczyk

 

 

Name:

Christine A. Nowaczyk

 

Title:

Senior Vice President

 

 

 

ZIONS BANCORPORATION, N.A. d/b/a National Bank of Arizona

 

 

 

By:

/s/ Sabina Aaronson

 

 

Name:

Sabina Aaronson

 

Title:

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

GRAND CANYON EDUCATION, INC.

--------------------------------------------------------------------------------